
	
		II
		112th CONGRESS
		1st Session
		S. 20
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Hatch (for himself,
			 Mr. Johanns, Mr. Wicker, Mr.
			 Barrasso, Mr. Risch,
			 Mr. Inhofe, Mr.
			 Burr, Mr. Coburn,
			 Mr. Kirk, Mr.
			 Crapo, Mr. Portman,
			 Mr. Chambliss, Mr. Kyl, Mr.
			 Enzi, Mrs. Hutchison,
			 Mr. Roberts, Mr. Cornyn, Mr.
			 Coats, Mr. Blunt,
			 Mr. McCain, Mr.
			 Isakson, Mr. Corker, and
			 Mr. Alexander) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To protect American job creation by striking the
		  job-killing Federal employer mandate.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Job Protection
			 Act.
		2.Protect job
			 creationSections 1513 and
			 1514 and subsections (e), (f), and (g) of section 10106 of the Patient
			 Protection and Affordable Care Act (and the amendments made by such sections
			 and subsections) are repealed and the Internal Revenue Code of 1986 shall be
			 applied and administered as if such provisions and amendments had never been
			 enacted.
		
